               Case 20-13368-LMI        Doc 39    Filed 06/23/20   Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

In re:                                                    Case No.: 20-13368-LMI

Cynthia E. Ortiz,                                         Chapter 7

____________ Debtor._______________/


            NOTICE OF RESCISSION OF REAFFIRMATION AGREEMENT
                  WITH CAPITAL ONE AUTO FINANCE [DE #25]

       The Debtor, Cynthia E. Ortiz, by and through her undersigned counsel, files this Notice
of Rescission of Reaffirmation Agreement with Capital One Auto Finance filed on May 8, 2020,
[DE #25].


___________________________________
Cynthia E. Ortiz, Debtor

                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of this Notice of Rescission of Reaffirmation
Agreement with Capital One Auto Finance was sent by certified mail/return receipt requested
(7016 0750 0000 8422 4772) to: Capital One Auto Finance, c/o of Ambrish Patel, Creditor’s
Representative, 4515 N. Sante Fe Ave., Dept. APS, Oklahoma City, OK 73118.

Respectfully submitted on this 21st day of June 2020.

                                            VAN HORN LAW GROUP, P.A.
                                            330 N. Andrews Ave., Suite 450
                                            Fort Lauderdale, Florida 33301
                                            (954) 765-3166
                                            (954) 756-7103 (facsimile)
                                            Chad@CVHLawgroup.com

                                            By: /s/ Chad T Van Horn, Esq.
                                            FBN: 0064500
